



SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of June 28,
2019, between Temple Tower Group, LLC or designees or affiliates (the
“Purchaser”) and Comstock Mining Inc. (the “Company”).
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant an effective registration statement under the Securities Act of 1933,
as amended (the “Securities Act”), the Company desires to issue and sell to
Purchaser, and Purchaser desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
ARTICLE I.

DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Nevada, in
the form of Exhibit A attached hereto.
“Closing” means the means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchaser’s obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Securities
purchased at the Closing, in each case, have been satisfied or waived, but in no
event later than the second (2nd) Trading Day following the date hereof.





--------------------------------------------------------------------------------





“Closing Date” means the first date on which all required deliveries pursuant to
Section 2.2 have been made by all parties to this Agreement and closing
conditions pursuant to Section 2.3 have been satisfied or waived.
“Closing Shares” means 1274 Preferred Shares of Series C Preferred Stock, which
includes the 1083 Preferred Shares purchased plus 191 Preferred Shares to be
paid as administrative, legal work and due diligence fee hereunder.
“Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the common stock of the Company, par value $0.000666 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the shares of Preferred Stock.


“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.


“Disclosure Time” means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and prior to midnight (New
York City time) on any Trading Day, 9:00 a.m. (New York City time) on the
Trading Day immediately following the date hereof, unless otherwise instructed
as to an earlier time by the Purchaser, and (ii) if this Agreement is signed
between midnight and 9:00 a.m. (New York City time) on any Trading Day, 9:00
a.m. (New York City time) on the date hereof, unless otherwise instructed as to
an earlier time by the Purchaser.


“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.









--------------------------------------------------------------------------------





“Exempt Issuance” means the issuance of (a) shares of Common Stock, restricted
stock units or options to employees, consultants, officers or directors of the
Company pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, provided that any issuances to
consultants under this clause (a) shall not exceed 2,000,000 shares (adjusted
for reverse and forward stock splits, recapitalizations and similar
transactions) in any 6 month period, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, and (c)
securities issued pursuant to joint ventures (including without limitation
securities issued to Mercury Clean Up, LLC), acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that such securities are issued as “restricted securities” (as
defined in Rule 144) and carry no registration rights that require or permit the
filing of any registration statement in connection therewith during the
prohibition period in Section 4.13(a) herein, and, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.







--------------------------------------------------------------------------------





“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Preferred Stock” means the Company’s Series C Convertible Preferred Stock
issued hereunder having the rights, preferences and privileges set forth in the
Certificate of Designation.
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Prospectus” means the final prospectus filed for the Registration Statement.
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to Purchaser at Closing.
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
“Registration Statement” means the effective registration statement with the
Commission File No. 333-229890 which registers the sale of the Preferred Stock
and the Conversion Shares to the Purchaser.
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
“Required Minimum” means 16,986,667 shares of Common Stock, as the same may be
proportionately adjusted as a result of a stock split or reverse stock split.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
“Securities” means the Preferred Stock and the Conversion Shares.







--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 
“Stated Value” means $1,000 per share of Preferred Stock.
“Subscription Amount” means, as to Purchaser, the aggregate amount to be paid
for the Preferred Stock purchased hereunder as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).
“Transaction Documents” means this Agreement, the Certificate of Designation,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
“Transfer Agent” means Corporate Stock Transfer, Inc., and any successor
transfer agent of the Company.
“Triggering Event” shall have the meaning ascribed to such term in the
Certificate of Designation.
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
ARTICLE II.    







--------------------------------------------------------------------------------





PURCHASE AND SALE
2.1    Closing.
(a)    On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase, an aggregate of 1,083 shares of Preferred Stock with an
aggregate Stated Value of $1,083,000. Purchaser shall deliver to the Company,
via wire transfer or a certified check, immediately available funds equal to its
Subscription Amount, $1,083,000, as set forth on the signature page hereto
executed by such Purchaser, and the Company shall deliver to Purchaser its
Closing Shares, as determined pursuant to Section 2.2(a), and the Company and
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur virtually or at such location as
the parties shall mutually agree. In addition to the Purchaser receiving the
1083 shares of Preferred Stock purchased hereunder, the Purchaser shall receive,
at Closing, a administrative, legal and due diligence fee of 191 shares of
Preferred Stock. Purchaser covenants and agrees that the 191 shares of Preferred
Stock delivered as a due diligence fee hereunder shall apply to any future
agreed upon purchases and sales of securities by the Company to Purchaser (or
its Affiliates), in one or more transactions, up to an aggregate sales price of
$5,000,000.
2.2    Deliveries.
i.On or prior to the Closing Date (except as otherwise indicated), the Company
shall deliver or cause to be delivered to Purchaser the following:
(i)this Agreement duly executed by the Company;
(ii)a legal opinion of the Company’s counsel, in form and substance reasonably
satisfactory to the Purchaser, opining that the transactions contemplated by the
Transaction Documents, including the issuance of free trading Conversion Shares
without restrictive legend and the resale of such shares into the public market
by Purchaser, comply with applicable securities laws;
(iii)a certificate evidencing the Closing Shares;
(iv)evidence of the filing and acceptance of the Certificate of Designation from
the Secretary of State of Nevada that is reasonably satisfactory to the
Purchaser;
(v)the Company shall have provided Purchaser with the Company’s wire
instructions, on Company letterhead and executed by the Chief Executive Officer
or Chief Financial Officer;
(vi)the Company’s standby authorization letter to the Transfer Agent in the form
of Exhibit E attached hereto; and







--------------------------------------------------------------------------------





(vii)the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).
i.    On or prior to the Closing Date (except as otherwise indicated), Purchaser
shall deliver or cause to be delivered to the Company the following:
(i)    this Agreement duly executed by such Purchaser; and
(ii)    Purchaser’s Subscription Amount, $1,083,000, by wire transfer to the
account specified in writing by the Company.
2.3    Closing Conditions.
i.The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i)    the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the applicable Closing Date of the representations and warranties
of the Purchaser contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);
(ii)    all obligations, covenants and agreements of Purchaser required to be
performed at or prior to the applicable Closing Date shall have been performed;
and
(iii)    the delivery by Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
ii.The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
(i)    the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the applicable Closing Date of the representations
and warranties of the Company contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);
(ii)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;
(iii)    the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
(iv)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and







--------------------------------------------------------------------------------





(v)    from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the applicable Closing, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to Purchaser as of the date hereof and as of the Closing:
(a)    Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens (other than restrictions imposed by state or federal securities
laws), and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.
(b)    Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken







--------------------------------------------------------------------------------





as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
(c)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
(d)    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except, in the case of each of clauses (ii) and (iii),
such as could not have or reasonably be expected to result in a Material Adverse
Effect. The Company represents that it does not know of any basis in law to
claim that the transactions contemplated by the







--------------------------------------------------------------------------------





Transaction Documents, including the issuance of free trading Conversion Shares
to Purchaser, and the resale of such Conversion Shares into the public market by
Purchaser, would violate any applicable state or federal securities laws, and
the Company does not presently intend to assert illegality as a defense to any
such issuance or sale of securities based on facts known to the Company at this
time. The Company agrees that, in the event that it claims illegality or other
similar defenses to the issuance to Purchaser and the resale by Purchaser, such
defense shall give rise to liquidated damages for failure to deliver Conversion
Shares on a timely basis, notwithstanding such defense.
(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing or quotation of the
Conversion Shares for trading thereon in the time and manner required thereby
and (iii) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).
(f)    Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The
Conversion Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Conversion Shares at least equal to the Required Minimum on the date hereof. The
Company has reserved from its duly authorized capital stock a number of shares
of Preferred Stock for the issuance of all of the Closing Shares. The Company
has prepared and filed the Registration Statement in conformity with the
requirements of the Securities Act, which became effective on March 7, 2019,
including the Prospectus, and such amendments and supplements thereto as may
have been required to the date of this Agreement. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. The Company, if required by the rules and
regulations of the Commission, shall file the Prospectus with the Commission
pursuant to Rule 424(b). At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto, at the time the Prospectus







--------------------------------------------------------------------------------





or any amendment or supplement thereto was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company was at the time of the filing of the
Registration Statement eligible to use Form S-3. In accordance with the
Commission’s interpretative guidance under Compliance and Disclosure
Interpretation 198.03, the Company is eligible to use Form S-3 under the
Securities Act until the time of its Securities Act Section 10(a)3 update (i.e.,
the filing of its annual report on Form 10-K for the fiscal year ended December
31, 2019) and it meets the transaction requirements as set forth in General
Instruction I.B.1 of Form S-3.
(g)    Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
(i) the exercise of employee stock options under the Company’s equity incentive
plans, and the issuance of shares of Common Stock to employees pursuant to the
Company’s equity incentive plans, and (ii) the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities or as set forth on
Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or capital stock of any Subsidiary. The issuance and
sale of the Securities will not obligate the Company or any Subsidiary to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. Except as set forth on Schedule 3.1(g), the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock







--------------------------------------------------------------------------------





to which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders.
(h)    SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except for the Company’s quarterly report on Form 10-Q for the
quarter ended March 31, 2019 that was filed on June 20, 2019. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
(i)    Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as set forth on Schedule 3.1(i): (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting other
than to adopt new or revised accounting standards, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, other than purchases and redemptions of shares
of Common Stock held by employees, officers or directors of the Company in
connection with the satisfaction of the exercise price of compensatory awards or
the satisfaction of tax withholding obligations, and (v) the Company has not
issued any equity







--------------------------------------------------------------------------------





securities to any officer, director or Affiliate, except pursuant to existing
Company equity incentive plans. The Company does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Securities contemplated by this Agreement, the Company’s Third
Purchase Agreement Amendment with Tonogold Resources, Inc., the Company’s
definitive agreement with Mercury Clean Up, LLC and the Company’s agreements to
extend the period to make additional deposits made toward the acquisition of
land through its wholly-owned subsidiary Downtown Silver Springs, LLC, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.
(j)    Litigation. Except as disclosed in Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Other than as set forth on Schedule 3.1(j), neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
(k)    Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and







--------------------------------------------------------------------------------





regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(l)    Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
(m)    Environmental Laws.    The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
(n)    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
(o)    Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the







--------------------------------------------------------------------------------





Subsidiaries, in each case free and clear of all Liens, except for (i) Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries; (ii) Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties; and (iii) Liens in favor of GF Comstock 2, LP and rights of
refusal and other restrictions on certain assets pursuant to the Option
Agreement with Tonogold Resources, Inc., which Liens have been disclosed in the
SEC Reports. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.
(p)    Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement, other than such expiration,
termination or abandonment as has been approved by the Board of Directors.
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person, except as could not
have or reasonably be expected to not have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(q)    Insurance. The Company and the Subsidiaries maintain insurance against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage in such amount as is
customary for companies in the same type of business as is conducted by the
Company. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
(r)    Transactions With Affiliates and Employees. Except as set forth on
Schedule 3.1(r), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is







--------------------------------------------------------------------------------





presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, stockholder,
member or partner, in each case in excess of $120,000 other than for: (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option or restricted stock agreements under any equity
incentive plan of the Company.
(s)    Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.
(t)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no







--------------------------------------------------------------------------------





obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
(u)    Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
(v)    Registration Rights. Except as set forth on Schedule 3.1(v), no Person
has any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.
(w)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market, except as described in Schedule 3.1(w). The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements, except as
described in Schedule 3.1(w). The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.
(x)    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate or articles of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchaser’s ownership of the
Securities.
(y)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither the Company nor any other Person acting on its behalf has provided
the Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus. The







--------------------------------------------------------------------------------





Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made and when
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
(z)    No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
(aa)    Solvency. Based on the consolidated financial condition of the Company
as of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be payable on or in respect of its debt. The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(aa)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade







--------------------------------------------------------------------------------





accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
(bb)    Tax Status.      Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
(cc)    Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.
(dd)    Accountants. The Company’s accounting firm is set forth on Schedule
3.1(dd) of the Disclosure Schedules. To the knowledge and belief of the Company,
such accounting firm: (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report on Form 10-K
for the fiscal year ending December 31, 2019.
(ee)    Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to







--------------------------------------------------------------------------------





the Purchaser’s purchase of the Securities. The Company further represents to
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
(ff)    Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) the Purchaser has not been asked by the Company to agree, nor
has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares deliverable with
respect to Securities are being determined, and (z) such hedging activities (if
any) could reduce the value of the existing stockholders' equity interests in
the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.
(gg)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
(hh)    Stock Option Plans. Each stock option granted by the Company under the
Company’s equity incentive plans was granted (i) in accordance with the terms of
the Company’s equity incentive plans and (ii) with an exercise price at least
equal to the fair market value of the Common Stock on the date such stock option
would be considered granted under GAAP and applicable law. No stock option
granted under the Company’s equity incentive plans has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.







--------------------------------------------------------------------------------





(ii)    Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
(jj)    Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
(kk)    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.
3.2    Representations and Warranties of the Purchaser. Purchaser, for itself
and for no other, hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows (unless as of a specific date
therein, in which case they shall be accurate as of such date):
(a)    Organization; Authority. Such Purchaser is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents and performance by such Purchaser of
the transactions contemplated by the Transaction Documents have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance,







--------------------------------------------------------------------------------





injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(b)    Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
(c)    Purchaser Status. At the time such Purchaser was offered the Securities,
it was, and as of the date hereof it is, and it expects to be on each date on
which it converts any shares of Preferred Stock, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.
(d)    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
(e)    Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or to such Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates that were required to be informed in connection
with Purchaser’s review of the Transaction Documents, such Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.







--------------------------------------------------------------------------------





The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.


ARTICLE IV.    
OTHER AGREEMENTS OF THE PARTIES
4.1    Underlying Shares. The shares of Preferred Stock and the shares of Common
Stock issuable upon conversion of the shares of Preferred Stock shall be issued
free of legends.
4.2    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Conversion Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
4.3    Furnishing of Information; Public Information. Until the earliest of the
time that Purchaser does not own any Securities, the Company covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.
4.4    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
4.5    Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Notice of Conversion included in the Certificate of
Designation set forth the totality of the procedures required of the Purchaser
or convert the Preferred Stock. Without limiting the preceding sentences, no
ink-original Notice of Exercise or Notice of Conversion shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Exercise or Notice of Conversion form be required in order to
convert the Preferred Stock. [No additional legal opinion, other information or
instructions shall be required of the Purchaser to convert their Preferred
Stock.][To be confirmed by Corporate Stock Transfer.] The Company shall honor
conversions of the Preferred Stock and shall cause the Transfer Agent to deliver
Conversion







--------------------------------------------------------------------------------





Shares, in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.
4.6    Securities Laws Disclosure; Publicity. The Company shall, by the
Disclosure Time, file a Current Report on Form 8-K, disclosing the material
terms of the transactions contemplated hereby and including the Transaction
Documents as exhibits thereto (“Signing Form 8-K”), with the Commission. From
and after the filing of the Signing Form 8-K, the Company represents to the
Purchaser that the Company shall have publicly disclosed all material,
non-public information delivered to the Purchaser by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the filing of the Signing Form 8-K, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and the Purchaser or any of their
Affiliates on the other hand, shall terminate. The Company and Purchaser shall
consult with each other in issuing any press release with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchaser with prior notice of such disclosure permitted under
this clause (b).
4.7    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that Purchaser is an
“Acquiring Person.” For purposes of this Agreement, “Acquiring Person” means any
Person whose acquisition of securities of the Company triggers protective
measures on behalf of the Company pursuant to any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company.
4.8    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.6, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the







--------------------------------------------------------------------------------





Company. To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such Purchaser shall not have any duty of
confidentiality to the Company, any of its Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, any of its Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Purchaser shall remain
subject to applicable law. To the extent that any notice provided pursuant to
any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Company understands and confirms that Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
4.9    Use of Proceeds. Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
land purchases and working capital purposes, and shall not use such proceeds:
(a) for the redemption of any Common Stock or Common Stock Equivalents (other
than purchases and redemptions of shares of Common Stock held by employees,
officers or directors of the Company in connection with the satisfaction of the
exercise price of compensatory awards or the satisfaction of tax withholding
obligations) or (b) in violation of FCPA or OFAC regulations.
4.10    Indemnification of Purchaser. Subject to the provisions of this Section
4.10, the Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands or causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action, suit, proceeding (including any
investigation, litigation or inquiry), demand or cause of action instituted
against the Purchaser Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is solely based upon a material
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which is finally judicially determined to constitute fraud, gross negligence or
willful misconduct), provided that no Purchaser Party shall be entitled to
recover special or punitive damages under this Section 4.10. If any action shall
be







--------------------------------------------------------------------------------





brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
4.11    Reservation and Listing of Securities.
(a)    The Company shall maintain a reserve from its duly authorized shares of
Common Stock and its duly authorized shares of Preferred Stock for issuance
pursuant to the Transaction Documents in such amounts as may then be required to
fulfill its obligations in full under the Transaction Documents. Upon request by
a Purchaser, the Company shall deliver, or cause the Transfer Agent to deliver,
to Purchaser a statement of number of shares of Common Stock and shares of
Preferred Stock that are currently reserved for issuance pursuant to the
Transaction Documents.
(b)    If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, the Company shall use commercially reasonable best efforts to hold a
special meeting of shareholders (which may also be at the annual meeting of
shareholders) or take action by written consent of shareholders at the earliest
practicable date to obtain shareholder approval to amend the Company’s articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least the Required Minimum. The Company shall use its
commercially best efforts to obtain such shareholder approval to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at the earliest possible date, but in no event later than 75
days following the date of on which number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum.
If, at any time, the Company fails to or is unable to deliver shares of Common
Stock upon conversion of the Preferred Stock on account of the







--------------------------------------------------------------------------------





unavailability of authorized but unissued (and otherwise unreserved) shares of
Common Stock (an “Authorized Share Failure”), the Company shall pay to
Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of the reduction of such Purchaser’s ability to convert the Preferred
Stock, an amount in cash equal to $5000 on the date of the Authorized Share
Failure and $5,000 on each day thereafter until the Authorized Share Failure is
cured by the availability of a number of shares of Common Stock that are
authorized and unreserved that equal to the Required Minimum and evidence
thereof is provided to the Purchaser and is reasonably satisfactory to the
Purchaser. Such liquidated damages shall be paid on the earlier of (i) the last
day of the calendar month during which such liquidated damages are incurred and
(ii) the third (3rd) Business Day after the Authorized Share Failure is cured.
In the event that the Company fails to make the payment of liquidated damages in
a timely manner, such accrued liquidated damages shall bear interest at the rate
of 1.5% per month (pro-rated for partial months) until paid in full. Nothing
herein shall limit such Purchaser’s right to pursue actual damages for
Authorized Share Failure and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity.
(c)    To the extent applicable, the Company shall (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchaser evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company agrees to maintain the eligibility of the
Common Stock for electronic transfer through the Depository Trust Company or
another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.
(d)    Upon request by a Purchaser, the Company shall file a Current Report on
Form 8-K with the Commission that discloses the number of issued and outstanding
shares of Common Stock as of the date thereof (the “Outstanding Shares Form
8-K”). The Company shall file the Outstanding Shares Form 8-K within three (3)
Trading Days of the date of delivery of the request by such Purchaser (the
“Outstanding Shares Form 8-K Request”). The Purchaser may deliver an Outstanding
Shares Form 8-K Request at any time while the Purchaser holds any Preferred
Stock.
4.12    Participation in Future Financing.
(a)    From the date hereof until the date that is the twenty-four (24) month
anniversary of the Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock, Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units thereof (a “Subsequent Financing”), the
Purchaser shall, in the aggregate, have the right to participate in up to an
amount of the Subsequent Financing equal







--------------------------------------------------------------------------------





to 30% of the Subsequent Financing (the “Participation Maximum”) on the same
terms, conditions and price provided for in the Subsequent Financing. For
purposes of clarity, subject to the terms of this Section 4.12, Purchaser may
elect to participate up to the Participation Maximum, but the aggregate
participation right hereunder shall not exceed the Participation Maximum.
(b)    Between the time period of 4:00 pm (New York City time) and 6:00 pm (New
York City time) on the Trading Day immediately prior to the Trading Day of the
expected announcement of the Subsequent Financing (or, if the Trading Day of the
expected announcement of the Subsequent Financing is the first Trading Day
following a holiday or a weekend (including a holiday weekend), between the time
period of 4:00 pm (New York City time) on the Trading Day immediately prior to
such holiday or weekend and 2:00 pm (New York City time) on the day immediately
prior to the Trading Day of the expected announcement of the Subsequent
Financing), the Company shall deliver to Purchaser a written notice of its
intention to effect a Subsequent Financing (a “Pre Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request of such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than two (2) hours after such
request, deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet and transaction documents
relating thereto as an attachment.
(c)    In the event the Purchaser desires to participate in such Subsequent
Financing, Purchaser must provide written notice to the Company by 6:30 am (New
York City time) on the Trading Day following the date on which the Pre-Notice is
delivered to the Purchaser (the “Notice Termination Time”) that such Purchaser
is willing to participate in the Subsequent Financing, the amount of such
Purchaser’s participation, and representing and warranting that such Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no such notice
from a Purchaser as of such Notice Termination Time, such Purchaser shall be
deemed to have notified the Company that it does not elect to participate in
such Subsequent Financing.
(d)    [RESERVED]
(e)    If, by the Notice Termination Time, the Company receives responses to a
Subsequent Financing Notice from Purchaser seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased at the Closing by Purchaser and (y)
the sum of the aggregate Subscription Amounts of Securities purchased at the
Closing by Purchaser.







--------------------------------------------------------------------------------





(f)    The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 4.12, if the definitive agreement related to the initial
Subsequent Financing Notice is not entered into for any reason on the terms set
forth in such Subsequent Financing Notice within two (2) Trading Days after the
date of delivery of the initial Subsequent Financing Notice.
(g)    The Company and Purchaser agree that, if Purchaser elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision that, directly or indirectly,
will, or is intended to, exclude one or more of the Purchaser from participating
in a Subsequent Financing, including, but not limited to, provisions whereby
such Purchaser shall be required to agree to any restrictions on trading as to
any of the Securities purchased hereunder or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, this Agreement, without the prior written consent of such
Purchaser. In addition, the Company and Purchaser agree that, in connection with
a Subsequent Financing, the transaction documents related to the Subsequent
Financing shall include a requirement for the Company to issue a widely
disseminated press release by 9:30 am (New York City time) on the Trading Day of
execution of the transaction documents in such Subsequent Financing (or, if the
date of execution is not a Trading Day, on the immediately following Trading
Day) that discloses the material terms of the transactions contemplated by the
transaction documents in such Subsequent Financing.
(h)    Notwithstanding anything to the contrary in this Section 4.12 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by 9:30 am (New York City time) on the second (2nd) Trading Day
following date of delivery of the Subsequent Financing Notice. If by 9:30 am
(New York City time) on such second (2nd) Trading Day, no public disclosure
regarding a transaction with respect to the Subsequent Financing has been made,
and no notice regarding the abandonment of such transaction has been received by
such Purchaser, such transaction shall be deemed to have been abandoned and such
Purchaser shall not be deemed to be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries.
(i)    Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of an Exempt Issuance.
4.13    Subsequent Equity Sales. The Company covenants and promises that it
shall not draw any funds from its equity line of credit from the date of this
Agreement until July 23, 2019, unless extended pursuant to this provision. If
the Company defaults on any Share Delivery Date, for each day the shares are not
timely delivered, the July 23, 2019 date for the first equity line of credit
draws shall be extended by one day. Purchaser shall be entitled to obtain
injunctive relief







--------------------------------------------------------------------------------





against the Company to preclude any violation of this provision, which remedy
shall be in addition to any right to collect damages and for rescission.
4.14    [Reserved.]
4.15    Exchange Act Filings. Purchaser hereby covenants and agrees to make all
filings under the Exchange Act (or the rules promulgated thereunder) required by
Purchaser as a result of the transactions contemplated by the Transaction
Documents, including without limitation, Section 13 and Section 16 of the
Exchange Act.
4.16    Certain Transactions and Confidentiality. Purchaser covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
Signing Form 8-K as described in Section 4.6.  Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the Signing Form 8-K as described in
Section 4.6, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) Purchaser makes no any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Signing Form 8-K as described in Section 4.6, (ii) Purchaser
shall not be restricted or prohibited from effecting any transactions in any
securities of the Company in accordance with applicable securities laws from and
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Signing Form 8-K as described in Section 4.6
and (iii) Purchaser shall not have any duty of confidentiality or duty not to
trade in the securities of the Company to the Company or its Subsidiaries after
the issuance of the Signing Form 8-K as described in Section 4.6. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
4.17    No Indebtedness While Purchaser Holds Preferred Stock. For as long as
Purchaser holds Preferred Stock, except as otherwise agreed in writing signed by
Purchaser, the Company shall not create, incur, assume or guarantee any
indebtedness for borrowed money of any kind (other than indebtedness to GF
Comstock 2 LP, indebtedness contemplated by the operating agreement of Northern
Comstock LLC, trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice), or amend or refinance any
existing indebtedness for borrowed money of any kind (other than indebtedness to
GF Comstock 2 LP), including, without limitation, a guarantee on or with respect
to any of its property or assets presently owned.







--------------------------------------------------------------------------------





4.18    Amended Registration Statement. If, at the time of Company’s filing of
its Annual Report on Form 10-K or at any time while any Preferred Stock remains
outstanding, the Company shall cease to be eligible to use Form S-3 for the
Registration Statement or a subsequent registration statement on Form S-3 for
the registration of the Conversion Shares (“Form S-3 Unavailability”), the
Company shall file an amendment to the Registration Statement or such subsequent
registration statement with the Commission to amend the form of the Registration
Statement or such subsequent registration statement to Form S-1 or such other
form as is available to register the Conversion Shares for registration in a
primary offering on a continuous basis pursuant to Rule 415 (the “Amended
Registration Statement” ). The Company covenants that the Company shall file the
Amended Registration Statement within two (2) Trading Days of (i) the date of
filing of Company’s Annual Report on Form 10-K, if such filing of its Annual
Report on Form 10-K results in Form S-3 Unavailability, or (ii) the date of Form
S-3 Unavailability, if such unavailability occurs for any other reason (such
filing of the Amended Registration Statement, the “Amendment Filing”) and the
Company shall use commercially reasonable best efforts to cause the Amended
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in no event later than ten
(10) Trading Days following the date of the Amendment Filing.
4.19    Asset Sales Proceeds To Be Used Exclusively To Repay GF Comstock 2, LP
Debt.    For as long as Purchaser holds Preferred Stock, except as otherwise
agreed in writing signed by Purchaser, the Company shall pay all proceeds of any
and all sales or other dispositions of assets, including the sale or other
disposition of stock of its subsidiaries, and the sale or other disposition of
assets of its subsidiaries, to repay the debt of GF Comstock 2, LP, and its
successors in interest, until such debt is paid in full.
ARTICLE V.    
MISCELLANEOUS
5.1    Termination.  This Agreement may be terminated by any Purchaser as to
Purchaser’s obligations by written notice to Company, if the Closing has not
been consummated on or before the fifth (5th) Trading Day following the date
hereto; provided, however, that such termination will not affect the right of
any party to sue for any breach by any other party (or parties).
5.2    Fees and Expenses. Company shall pay Purchaser for expected deposit,
clearing and transfer fees of $50,000, of which $25,000 shall be paid on or
before August 1, 2019, and $25,000 shall be paid on or before August 31, 2019.
The Company shall deliver to Purchaser, prior to the Closing, a completed and
executed copy of the Closing Statement, attached hereto as Annex A. Upon the
occurrence of a Triggering Event, the Company shall reimburse Purchaser for any
legal fees and expenses incurred by such Purchaser in connection with remedies
related to such Triggering Event. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by a Purchaser), stamp







--------------------------------------------------------------------------------





taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Purchaser.
5.3    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
5.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 6:00 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 6:00 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.
5.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchaser which purchased at least a
majority in interest of the Closing Shares based on the initial Subscription
Amounts hereunder or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought, provided that if any
amendment, modification or waiver disproportionately and adversely impacts a
Purchaser, the consent of such disproportionately impacted Purchaser shall also
be required. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right. Any amendment effected in accordance with this Section 5.5 shall
be binding upon Purchaser and holder of Securities and the Company.
5.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger). Purchaser
may not assign any or all of its rights under this Agreement to







--------------------------------------------------------------------------------





any Person, other than to an Affiliate of such Purchaser, without the prior
written consent of the Company (such consent not to be unreasonably withheld)
and provided that such transferee agrees in writing to be bound, with respect to
the transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchaser.”
5.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.10.
5.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.10, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.
5.10    [Reserved].
5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature







--------------------------------------------------------------------------------





is executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
5.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
5.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that, in the case of a rescission of a conversion of the Preferred
Stock, the applicable Purchaser shall be required to return any shares of Common
Stock subject to any such rescinded conversion or exercise notice concurrently
with the return to such Purchaser of the aggregate exercise price paid to the
Company for such shares.
5.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
5.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
5.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any







--------------------------------------------------------------------------------





bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
5.17    Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any Action or Proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the Closing Date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
5.18    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
5.19    Saturdays, Sundays, Holidays, etc.    If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
5.20    Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for events, such as reverse stock splits, as specified in Section 7
of the COMSTOCK MINING INC. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS
AND LIMITATIONS OF SERIES C CONVERTIBLE PREFERRED STOCK executed concurrently
with the Closing Date.







--------------------------------------------------------------------------------





5.21    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(Signature Pages Follow)







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
COMSTOCK MINING, INC.




Address for Notice:
By:__//Corrado DeGasperis________________________
     Name: Corrado DeGasperis
     Title:
With a copy to (which shall not constitute notice):
Fax: 775-847-4765


E-Mail:depgasperis@comstockmining.com














 

TEMPLE TOWER GROUP LLC    Address for Notice:    


By:__//I.Rogol________________________________________
     Name: I. Rogol
     Title: CFO
With a copy to (which shall not constitute notice):
Fax:


E-Mail:IRogol@templetowergroup.com















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]







--------------------------------------------------------------------------------





[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchaser: ____Temple Tower Group LLC_________________________
Signature of Authorized Signatory of Purchaser: ______//I.
Rogal_________________________
Name of Authorized Signatory: ___I.
Rogol__________________________________________
Title of Authorized Signatory:
____CFO_____________________________________________
Email Address of Authorized Signatory:
____irogol@templetowergroup.com_______________
Facsimile Number of Authorized Signatory:
__________________________________________


Address for Notice to Purchaser: 429 Lenox Ave, Miami Beach, Fl 33139


Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Subscription Amount (Total): $1,083,000


Stated Value ($1000 per share) (Total): $1,083,000


Shares of Preferred Stock (Total): 1,083


EIN Number: __83-1260167_____________________


o Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the second (2nd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.
[SIGNATURE PAGES CONTINUE]







--------------------------------------------------------------------------------





Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchaser shall purchase $1,083,000 of Preferred Stock from Comstock
Mining, Inc., a Nevada corporation (the “Company”). All funds will be wired into
an account maintained by the Company. All funds will be disbursed in accordance
with this Closing Statement.


Disbursement Date:
_________, 2019

                                                


I. PURCHASE PRICE


 
 
 
Gross Proceeds to be Received
$1,083,000
 
 
 
II. DISBURSEMENTS


 
 
 
 
$
 
 
$
 
 
$
 
 
 
Total Amount Disbursed:
$
 
 
 
 
 
 
 
 
 
 



WIRE INSTRUCTIONS:
Please see attached.


 

Acknowledged and agreed to
this ___ day of _________, 2019


COMSTOCK MINING, INC.




By: _________________________
Name:
Title:









--------------------------------------------------------------------------------





Schedule 3.1(j)


The Company’s mining and exploration activities are subject to various laws and
regulations governing the protection of the environment. These laws and
regulations are continually changing and are generally becoming more
restrictive. The Company believes its operations are in compliance with
applicable laws and regulations in all material respects. The Company has made,
and expects to make in the future, expenditures to comply with such laws and
regulations, but cannot predict the full amount of such future expenditures.


On January 31, 2014, the Comstock Residents Association (the “CRA”) and two of
its members filed a civil action in the Third Judicial District Court of the
State of Nevada in and for Lyon County (the “District Court”) against the Lyon
County Board of Commissioners (the “Commissioners”) and the Company, asking the
District Court to reverse the Commissioners’ approval of an application for a
master plan amendment and zone change on January 2, 2014 (the “Application”).


Prior to the approval of the Application, the master plan designation and zoning
precluded mining on certain Company property in the area of Silver City, Lyon
County. In April 2015, the District Court ruled in favor of the Company and the
Commissioners. The written Order Denying Petition for Judicial Review was filed
and mailed to all parties on June 15, 2015. On July 14, 2015, the CRA and one
individual (together “Appellants”) appealed the decision to the Nevada Supreme
Court. Briefing in the Nevada Supreme Court was completed with the Appellants’
filing of a Reply Brief on March 3, 2016. An oral argument before a three-judge
panel of the Nevada Supreme Court took place on September 14, 2016.


On December 2, 2016, the Nevada Supreme Court entered an order affirming all
three of the District Court’s decisions associated with 1) the Commissioners’
discretion and authority for changing master plans and zoning, 2) their
compliance with Nevada’s Open Meeting Law and 3) their compliance with Nevada
statutory provisions. Specifically, the Supreme Court affirmed the District
Court’s conclusions that Lyon County did not abuse its discretion and that it
acted with substantial evidence in support of their decision, that the County
did not violate Nevada’s Open Meeting Law statutory provisions.


The Supreme Court reversed the District Court’s dismissal of CRA’s claim of a
due process violation, concluding that this claim should not have been dismissed
and that further proceedings are necessary in the District Court on this single
claim. The Company and the Commissioners filed a motion for summary judgment
with the District Court bases on the evidence in the record and the District
Court held a hearing on December 11, 2017. The District Court concluded that the
Supreme Court's reversal of CRA's due process claim required that CRA be
afforded the opportunity to conduct discovery. Therefore, the District Court has
allowed a limited time for CRA to conduct discovery on its due process claim.
The Company responded to the CRA discovery request on February 20, 2018 and the
District Court held a hearing on April 23, 2018. Additional discovery was
allowed by the District Court. On May 14, 2019, the Court held a hearing on
CRA's due process claim and issued its ruling from the bench. The Court
concluded that CRA, having been afforded the opportunity to conduct discovery,
was unable to meet its







--------------------------------------------------------------------------------





burden to establish by a preponderance of the evidence that Lyon County had
denied CRA of its due process rights. The Court, therefore, denied CRA's claim
for violations of due process. A written order confirming the Court's ruling is
expected to be issued forthwith.


On July 12, 2018, Precious Royalties LLC (“Precious”) filed a complaint in the
First Judicial District Court of the State of Nevada, in Storey County, against
the Company, alleging that the Company failed to properly pay Precious a net
smelter return royalty in accordance with a settlement agreement dated September
24, 2012, and Precious is seeking $510,000 in damages. On November 16, 2018, the
Company filed a Motion for a More Definite Statement on the basis that the
complaint is too vague to allow a responsive pleading. On May 16, 2019, the
Court granted the Company’s Motion, which required Precious to revise and
re-file its complaint in order to proceed with the action. Precious re-filed the
complaint on June 5, 2019.







--------------------------------------------------------------------------------





Schedule 3.1(r)


On January 13, 2017, the Company issued an 11% Senior Secured Debenture (the
“Debenture”) to GF Comstock 2 LP in an aggregate principal amount of
$10,723,000. The Debenture is collateralized by (1) substantially all of the
assets of the Company, and (2) a pledge to 100% of the equity of the
subsidiaries of Comstock Mining Inc. The use of proceeds included refinancing
substantially all of the Company’s current debt obligations except the amounts
due to Caterpillar Finance. The Debenture was issued at a discount of
approximately $568,000 and the Company incurred issuance costs of approximately
$528,000. The Debenture required an additional Make-Whole payment of
approximately $688,000 if paid any time prior to or at maturity. At December 31,
2018, the remaining balance on the Make-Whole obligation was $508,599. Total
principal is due at maturity on January 13, 2021. The Debenture requires
acceleration of the payment of accrued interest, principal and the Make-Whole
amount from all net proceeds received upon sale of any assets of the Company.


Interest is payable semi-annually. For the first two years, interest will be
payable, at the option of the Company, either in cash or in the form of
additional Debentures (or a combination thereof). For the third and fourth
years, interest will be payable only in cash. In 2017, the Company elected to
make the interest payments in cash. In 2018, the Company elected to make the
interest payments in the form of additional Debentures (Payment-in-Kind).


Director, John Clark Gillam is a co-manager of the general partner of GF
Comstock 2 LP. Hard Rock Nevada Inc., an employee owned entity, and another
related party who is a significant shareholder of the Company participated in
this financing.


The Company has an operating agreement with Northern Comstock LLC, an entity
controlled by a related party. As part of the operating agreement, the Company
obtained the exclusive rights of production and exploration on certain parcels
in Storey County, Nevada. The terms of this agreement were amended on August 27,
2015, and September 28, 2015 (the “Amendments”), with the other members of its
Northern Comstock LLC joint venture. The Amendments resulted in reduced capital
contribution obligations of the Company from $31.05 million down to $9.75
million. The terms of the Amendments provide that the Company will make monthly
cash capital contributions of $30,000 and annual capital contributions in the
amount of $482,500 payable in stock or cash, at the Company's option, unless the
Company has cash or cash equivalents in excess of $10,500,000 on the date of
such payments, wherein the Company would then be required to pay in cash or in
certain circumstances, the Company’s common stock. The number of shares to be
delivered is calculated by dividing the amount of the capital contribution by
the volume-weighted average closing price of the Company’s common stock on its
primary trading market for the previous 20 consecutive trading days prior to
such capital contribution. The Operating Agreement also provides for a one-time
acceleration of $812,500 of the capital contributions payable when the Company
receives net cash proceeds from sources other than operations that exceed
$6,250,000. The agreement also includes an ongoing acceleration of the Company’s
capital contribution obligations equal to 3% of the net smelter returns
generated by the properties subject to the Northern Comstock LLC joint venture.
The Operating Agreement also provides that if the Company defaults in its
obligation to make the scheduled capital







--------------------------------------------------------------------------------





contributions, then the remaining capital contribution obligations may be
converted into the principal amount of a 6% per annum promissory note payable by
the Company on the same schedule as the capital contributions, secured by a
mortgage on the properties subject to the Northern Comstock LLC joint venture.
The operating agreement requires that these capital contributions commenced in
October 2015, and will end in September 2027, unless prepaid by the Company.







--------------------------------------------------------------------------------





Schedule 3.1(w)


On June 24, 2019, the Company received notification from the NYSE American LLC
(the “Exchange”) that the Company’s securities have been selling at or below
$0.20 per share since May 24, 2019, and, pursuant to Section 1003(f)(v) the
Company’s continued listing is predicated on demonstrating sustained price
improvement or effecting a reverse stock split within the next six month period,
that is, no later than December 24, 2019.


On May 22, 2019, the Company received a late filing notice from the Exchange
because the Company had not filed its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2019 (the “Form 10-Q”) timely.


On August 27, 2018, the Company received notification from the Exchange that the
Company’s securities have been selling at or below $0.20 per share since July
26, 2018, and, pursuant to Section 1003(f)(v) the Company’s continued listing is
predicated on demonstrating sustained price improvement or effecting a reverse
stock split within the next six month period, that is, no late than February 27,
2019.







